DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 32-33, 36, and 39-59 are pending (claim set as filed on 11/30/2021).

Priority
	This application is a 371 of PCT/CA2015/050723 filed on 07/30/2015, which has a provisional application no. 62/139,831 filed on 03/30/2015 and provisional application no. 62/030,999 filed on 07/30/2014.

Claim Interpretation
Base claims 32 and 36 were amended to recite the phrase “and optionally one or more of an antibiotic, a retinoic receptor agonist, or an EGFR agonist”. Regarding the recitation of “optionally”, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. In other words, under the broadest reasonable interpretation, the elements of an antibiotic, a retinoic receptor agonist, or an EGFR agonist and its dependent embodiments thereof do not have patentable weight but are addressed in the prior art section below for the purposes of compact prosecution. 

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 32-33, 36, and 39-59 are rejected under 35 U.S.C. 103 as being unpatentable over Clevers (WO 2012/168930 A2 – cited by the ISA and IDS filed on 07/27/2017) in view of Kent (Bovine pituitary extract provides remarkable protection against oxidative stress in human prostate epithelial cells, 2003) - all references previously cited.
Regarding base claims 32 and 36, Clevers’ general disclosure relates to culture media and methods for expanding and differentiating populations of stem cells and for obtaining organoids. Expanded cell populations and organoids obtainable by methods of the invention and their use in drug screening, toxicity assays and regenerative medicine (see abstract).
Regarding claims 39-40, 42, 44-47, and 53-54 pertaining to the media components, Clevers discloses cell culture media for growing cells comprising: a) a cell culture medium (DMEM and F-12, see page 14, lines 14-24); b) an antioxidant (beta-mercaptoethanol, page 26, lines 15-16) or vitamin C/E (see page 25, lines 1-4); c) a serum free supplement (B27 and N2, see page 26, lines 1-6); d) an insulin receptor agonist (insulin, page 14, line 12); e) a glucocorticoid (dexamethasone and hydrocortisone, see Table 4); f) an FGFR agonist (FGFIO, FGF7 and bFGF, see page 14, line 34 and pages 19-20); g) an antibiotic (penicillin/streptomycin, page 28, line 2); and h) an EGFR agonist (EGF, pages 19-20). Clevers teaches cells obtainable from a diseased carcinoma tissue or progenitor stem cells (claim 58, see page 147, lines 33-10, & page 48, lines 5-7, & page 78). Clevers teaches adenoma fragments were incubated in digestion buffer and re-suspended in a medium (see page 136-37, lines 25-16). Clevers teaches claims 56-57, see page 58, lines 1-9, and see pages 146-148, claims 31-43, & page 4).
Regarding claim 33, Clevers teaches an organoid is expanded or maintained in culture for at least 3 months to at least 12 months or more (see page 75, lines 11-25). 
Regarding claims 47 and 59, Clevers teaches retinoic acid (see page 133, Table 4).
However, Clevers does not teach: a serum free supplement comprising bovine pituitary extract (BPE) (claims 32 and 36’s limitation (c)).
	Kent teaches “bovine pituitary extract (BPE) is routinely used as a mitogenic supplement in serum-free growth medium. In addition to its mitogenic activity, BPE contains a variety of growth factors and hormones with reported antioxidant activity” (see abstract & page 388: Introduction). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a serum free supplement comprising bovine pituitary extract such as taught by Kent in the method of Clevers. The ordinary artisan would have been motivated to do so is because Kent teaches that: (a) bovine pituitary extract (BPE) is routinely used in culture mediums, and/or (b) BPE contains a variety of growth factors and hormones with remarkable antioxidant activity. The ordinary artisan would have had a reasonable expectation of success is because both Clevers and Kent are in the same field of endeavor directed to cell culture mediums for cultivation and proliferation.
Regarding the concentrations limitations, if not expressly taught by the reference of Clevers, the adjustments of particular conventional working conditions (e.g., concentrations of 
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
Therefore, the disclosure of Clevers establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that the concentration is a result effective variable. For example, Clever discloses “The culture media, supplements, methods, compositions and uses according to this invention may also be optimized by routine experimentation. For example, if a culture medium, supplement or composition fails to give the desired level of stem cell expansion, variables such as the amount of each ingredient in the culture medium or supplement, seeding densities, culture conditions, culture periods, etc. can be altered in further experiments. The amount of each of the ingredients described herein can be optimized independently of the other ingredients by routine optimization or one or more ingredients can be added or removed” (see page 6, lines 11-16). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).



Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 11/30/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument that neither Clevers nor Kent nor the combination thereof teach a method as recited in the amended claims, the argument is not persuasive because the amended limitation of “wherein the medium consists of” is not sufficient to overcome the prior art combination. The MPEP 2111.03 states that:
II.    CONSISTING OF
When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to un-recited elements … However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole.
the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added).
Accordingly, the claim as a whole is interpreted to be open-ended which does not exclude additional, un-recited elements or method steps because the transitional phrase of “comprising” follows the preamble. 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653